OFFICE   OF THE     ATTORNEY       GENERAL    OF TEXAS
                                  AUSTIN




gouorrble P. U. Minter
county Attorney
JU Iiogg County
SsbbroWllle,    Texas




                                                   nal Code respectively

                                              shall hunt outside
                                              vlth a gun without
                                              Game, Flsb and Oyster



                             dollarr)      fifteen   cent8 of vblch
                            talned      by said, officer aa his fee

                           a non-resident      citizen    or alien
                         shall be went?-five         ($25.00)   dol-
                      3.00) dollars       of such amouat shell be
     retained   by the officer      issuing   ruch license    as his
     fee Sor oollectlng,      lssulng,     am! uaklng, report on
     license   so Issued and for remlttlng          the remaining
     twenty-two   ($,22.00) dollarr       to the Game, Fish and
     Oyster Commisrlon.
           "Aay perron hunting with a ‘gun out of the coun-
     ty of his residence  without a license  authorizing
     him to hunt out of the county of his residence,     or
~orablo      Pa W. Mater,   page 2


       any parron uho Sails or reSuae8 oa demd         by any
       ofslorr   to lhou luoh oSSloer his bunting llcenaa
       ~pequlrrd oi him by this lrtlole     still be derwd
        guilty OS a miadrmeaaor urd upon oonvlotlon      rhall
        be fined In my sum not leaa than tea ($10.00)       dol-
        lars, nor moco thn one hundrod ()lOO.OO) dollaraj
        provided, that  the prorlsioaa    oS thla art1818 ro-
        qulrlag hunting license    lhallwnot apply to persona
        under a8r8ataea yeara 0s age.
              ‘Any non-raaldent  OS this State or any alien
       vho lh~ll hunt vlld game aad bird8 In thla Stats
       without first    arourlng a llcaaaa to hunt Sroa~ the
       Coamlaaloaer or his deputy or tha oounty clerk shall
       “,;l;a%;dwaot leaa than tea aor more than one hundred
                .
           As to vbom are oonaldered altlzeaa and non-residents
tier  this ohapter OS the Penal Code, VQ quote from AHlole      920
,I s011ova:
               “For the purpose OS thla chapter, any person,
       except an allea,    who has been a bona Side resident
       or thla State Sor a period OS tine exoardlng six
       months, oontlnuoualy      and immediately bef ora apply-
       ing for a hunting license,      ahall be considered  a
       cltlren    or thla State.
            “An alien la any peraoa who 1s not a natural
       born oitlaea  OS the Waited Stat08 OS Amerloa, and
       who has not daolarad his Intention   to becoma a eltl-
       aan OS the Walted States OS America.
               “A non-resident shall be any peraoa vho la a
       oltlzra    OS any other Stats,  or who has not coatlau-
       oualy or Immediately prarloua to the time OS apply-
       ing Sor a hunting lloense,     been a bona-tide resident oS
       the State OS Texas, for a period of time mor8 than six
       months.’
          Your query Is vhetber a person would be required to ob-
Mn a aon-realdent   hunting lloenae   under the Sollowing facts
rhioh appear ln your letter  as Sollova:
gonorable   P. Y. Mater,               psge 3


            II .   .        . .
          n*-                        (a)
                                     The Defoadant la 42 years of
     age) (ij          8;     ia;                 In Alabama WA1 ha
                                    born and rearad
     vaa 11 #oars of ago, rhea his preata                remor-
     hndetiaon Couaty, Texas, where he vas reared to young
     manhood; (0) HIa father died only about 4 or 5 pears
     after moving to Anderson County, Tafaa, and Defend-
     ant’s oldrr brother then being la the Armed Poroea
     of the 0. 8. A., the prlnoipal              burden therefore of
     taking oars of his vldoved mother and six younger
     brothers and alatera,           as well as the farm, Sell upon
     the Defendant!          (d) Because he could not auoceas-
     Sully do so on the Sara, Defeadant eagaged ln Oll-
     field work vhea be was about 20 years of age, and
     he has lntarralttently          but prlnclpally     been engaged
     in such mark until the present time;                (e) While his
     CllSleld      vork has been for rarloua Employers, It has
     been prlnolpally          la Texas, vlth the exceptions        here-
     inafter      stated;      (I) He merrled about 1927, and
     lbeut 1928, ha purchased a form In Anderson County,
     Texas, vhlob he continued to own until he sold same
     about 1940;         (g) El8 first      uork In Louisiana was In
     #3,      for about 2 months,          vhen
                                             p   he rsturned to Texas;
           His vork for varloua Em loyara vas then In Texas
     until about May or June, 19 1, uban tha mama raaulr-
     ed him to go back to LoulalaM with his fwslly                  until
     about February, 1942, being approxlawtely                9 months,
     when he 8galn returned to Texasi                (1) Kovever, ln
     1937, he purchased a horns in Houston, Harris Coun-
     ty, Tex.88, ubera he and his Samlly rcalded for aome-
     time, after vblob thay removed to hia farm In An-
     dorson County, Texas, because              of the blab tort of
     llriag     la Eouatoa, but he continued to ova said
     home la Houston until only about 2 months ago, when
     he sold saw1           (j) Bo r e g lr ter h   sdislutomobllo both
     In Teus and Loulslun              la 1941, and he also regls-
     terrd sama in both States for 1942, but he only rcg-
     lstered      saw so far In Louisiana iR1943;             (k) %
     registered       under the Seleative        Service Act in Wharton
     County, Texas;           (1) In January, 1943, while realdlag
     la gl Campo, Wharton County, 26199, he was employed
     by his preaeat Employer, the Phillips               Petroleum Com-
     pany, Sor the first           tlmaj     (m) tha Phllllpe    Petrole’um
     Co. required hlm to go to Loulalaaa In Jaauary, 1943,
      oa his rork, but the Defendaat olalms that lt vas cn
     the express proposition             that he was to be there Only
mnorablb   P. Y. Cantor, wge 4


    temporarily,    altar ublah they would return him to
    Texas, and the Dofoadant has furalahed us vlth a
     lettor of Jaauary 6th..    1943, Srom aald Phllllps
     Petroleum Company addressed to him at Xl Cam
    Texas, indicating    such trots to be true; (aY&elr
     oblldroa voro In school in El Crmpo during the first
    part OS tbo school-year     of 1942 C 1943, but veat to
     Loulalana where he uas e8ployad in Jaauacy, 1943;
     (0) They remalnod   In Louisiana  until tbb Slri;,p;at
     of M8y, 1943, when they roturnrd to Texas;
     fondant has alalwd     Tbua as his r~aldenoe llnoe
    before January,    1943, rhan he Wat to Louisiana as
    above lndlcatrd~     (aad (a), He has never owed a
    how or lnr other ram1 estate in Louisiana,        and
    moor sold his boma in Houston, Harris County, Texas,
     until about two month ago.
             “6.    (a) Tba Defendant   hats been residing vlih
     his family In Wrando        City, Uebb County, Texas, for
     about llx reeks or two moatha&gl~b) z i;;$::t              a
     Resident Hunting License lo.
     %exaa, oa September l)tb.,        1943; ok tba theory &at
     he Was a resident      of Texas, under the facts above
     stated,     although he had only returned to Texas vlth
     his family the aarly part of Hay, 1943; sad (c) The
     Looal Game Warden Sllad a aomplalrrt against him as
     Indicated      la Par. 4 above, on the theory that he was
     a Ron-resident      of Texas under Art. 920, P. C., and
     therefore not entitled       to hunt under a Resident Hunt-
     I.&Q woenae baoauae he had aot bodily rralded         ia the
     Stat. for 6 montha nrxt preceding the proourlag ot
     such Resldeat Euntlng U~easr.
             ”. . . . I

             The problrm prbaented by your request la to deternina
Qhat the Leglalaturs      IQ.tendad vhea It used the olauae that for
a persoa to be a oltlcea       under this Chaaptrr ha must be a bona
Side resident    of this State for a period of time     exoeedlag llx
Wntbs oontlnuoualy      and tiedlately    botore applying for a hunt-
lng llceaae.     A lolutloa    to this question vi11 In turn aasver
your rrauaat.

           As stated   ln your letter,    there has been no judicial
Or departwntal    oonatruotloa   of those sectloas   of the Penal Code.
MOdo not think, hotmvar, that       referbaoe to other statutes    and
gonorable   P. Y. Mater,   page 5


Ojoqisioaa of our lava and the ooaatruotlon           plaoed thareoa by
our sourts as to the wmlag         of a bona Sldr rraldent      vi11 be
oS much aid la reaohing a aolutlon       to tha Query presented        ln
ais reauest9 We say this after noting the prlaolpls              lmo ua c ed
l,, gh@ oaaa of Ex Parte Blumer, 29 Tex. 736, vhere tha Supreme
Court of Texas stated that      tha deSlaltlona      and soopa of what
constitute   altlcen   and raaldeat   dopead upoa ths lndlvldual        and
sepratb    statutesj that la, the meanings of these words must
ba lsoertalned     not Srom a general deSlaltloa       usually glvaa them
but rather from tha latent,      purpose and l&a the Leglalature
bad In rind ln enaotlag eaoh partloular         lav.     This expression
oS the Supreme Court has been followed by subsequent deolsloas.
            Bafora attempting    to lso er ta la
                                               what the Legislature
want by the olauae     “a bona Side resldeat     of this State for a
ppiod of time exceed-g       six months , continuously   and lpnaedlate-
1y before applying for a hunting lloenae” as used In Artlole 920,
supra, Ye deea It Important to noie that       often the words ‘real-
dent” and ‘81t1aea” and “residenob” and “domlolle” are used In
0~ statutes interchangeably       aad hava been lometlasa oonatrued
to have lubatantlally    the same meaning.     Dodd v. Dodd, 15 S.W.
(26) 6861 Browa v. Boulder, 18 Tex. 433; Plttsburg        Water Beater
compsny 0. Sulllvaa,    115 Tex. 417, 282 3. WI 576,       Slaoe the
Lsglrlature   does use the terms referred     to lnterohangeably,    it
would in our oplnlon be proper to observe the exact meaning us-
ually lttaohed to each OS those vords and thereby determine in
vhat  manner the ~auae heretofore     mentioned In Article     920 was
lntcnded to be uaed.
          The court la the oaae of Peoos R. Co, v. Thpmpson,
106 Tex. 460, 167 9. If. 801, very ably dlatingulahed between
residence aad domlolle by the Sollovlng  languages
             “lResldeaoe*   meana living in a partlaular    lo-
     cality,    but ~domlolle~    mesas living  in that looal-
     lty vith the Intent to make It a fixed and permanent
     home. Resld8aoe Sia!ply reau3.re.a bodily presence        as
     an Inhabitant      in a given place, while domlolle re-
     aulrea bodily presence       la that place and also aa in-
     teatloa    to make It ones dgmlolle.”
A Person therefore   may be a resident of oae plaoe and have bla
doUclle    In another plaoe.  A parson la usually  ooasldersd to
ba 9 oltlsen   of the plaoe of his domlolle.
               It 18 our oplalon thAt         the Laglelaturo       ueed the leag-
eege under dleoueeloa         la the eezwe th a t l pereoa must hete oe-
tebllehed In thle Stat8 l daiolle                fo r a period    o f tla t exoeed-
m Ed moatbe ooatlauouel~               rod Lanedletrly b efo l         rpplying
                                                                         e        for
, batlag       lloeaer to br ooaeldered 8 oltlrra             of thle State under
~8       ohapt-.     He auet have reelded         in Texae rlth the lateatloa
of ?rmlning        and eatabllrhirrg      hle h-8 for the pmeorlbed period
art-*          Wehere reaohed thleooaoluelon             by flret ooaelderlng
the derInItloa       of a non-reeldeat        under Artlole     920.     A a~-:;eI-
&at la Slret deeorlbed l e a oltlcea of enother etate.
,,ldent     th8t vhea the LegIelatWr            u8ed “~ltleea”      In thlr SOD-
teeee, It meant A pereoa vho had hle domiolle la eaother etate,
?w l ptreoa oeaaot be a oltlztn               o? laothtr ltett lad et the
,e~ time be a oltieea           of Ttxae.      Thle Artlolt      further dteorlbte
, eon-rteldtat       a8 l pereoa vho he8 not beta l bona fide rteldtat
of thle Stats for a period of time               trottdlog    llx moathe ooatin-
uo~ely and lmmedlately before applying for l huatIag llotaee.
me ye hevt prtvlouely         etattd,     e reeldtat     18 l ptreoa who 18
bodily present at e otrtala            looetloa.       I? the Leglelaturt       did
tot deem the ltateaoe         wader dleoueeIoa        to man more then thle,
it vould not hevt used the word8 “boae fldt.”                   That term would
be l   urplueege,    and ln oonetrulag        a etatutt     euoh ea lattrprete-
 t;on ehould be erolded l? possible.                In feot,   It lpptere quite
evident the Ltgleleturt          hed romething more ln mind then merely
tht eotuel ~rtetaoe         of a pereoa a8 ehova by the addltloael               term
 ‘bone fide,       end vt believe      they meant b7 l boaa Side rteldent
e peraoa vho bed tetebllehed             a domlollt.      Thue under our Iattr-
prttetlm,        l non-resident     le a oltleta      of laother lta ttor a per-
 eon who bee not tetabllehtd           hle domlolle ln Ttxee for a period
 of tint    o? more than lIx moathe continuously              aad lmmedlettly       be-
 fore    lpplylng for b hunting lloeaet.             In other worde, a ptreoa
wet have had hle donlolle             la Ttxae for the required period of
 time or he 18 olaeeed a8 a “non-reeldeat’ b7 the ltatutte.
            Thle coaetructloa      llkevlet    harmoaleee vlth other por-
tlone of Artlole     920.    A oltlcta    of a Stete 18 ueuelly      oae vho
her a domlollt ia the State.           Thus vhen thI8 Artlole      definer a
altlzta 88 any pereoa, exoept an ellen,             rho bee beta a bona fide
rrrldtat of thle State for a period of time txotedlng llx monthe
eolrtlauouely and ixueedlattl~       before lpplylag for a lloeaet,        It
me merely txttadlag        the gtaerel    rtquleltte    of l oltlrta    by rt-
Wring     the tetablle~tat      of luoh domlollt for more then eix
monthe, Ueuell~ It 18 o? no onnstqutnot hov lhort the retldtnoe
W beve beta to teteblIeh          l domlollt,      for It 18 the faot of the
goaoreblo   P. U. Mater,    pegt   7


P,g;&nOt ooupled vlth the lattmtloa        thet tetabllehee     the doml-
rile*    Bovtvtr,  to  quelI?J under  the  Gem  Statutes    am  a  oititea
er ~elbea~:    huatrr, one Is roqulrod to reeldt la Texas vlth
the Intentloo of aeklng him home la this State for more than
rix mohtheI We are of the oplaloa there Is a reason fop requir-
l,,g this extra time before oat Is ooneldtred a oItlcta           under
ok aeee Statutes      in that May out-of-etato     hunters might eater
tbig state during the huntlag etaeoa, dtolmo that           they lattad-
rd to eetablleh l domlolle ln Texas , obtain a reeldtat           huatlw
littame,   do their huatlng and then return to their roepeotlre
d&UiOileS ia other etatee.      TO prtvtat Such preotice,        the Leg-
~eleturt   lav fit  to require a person to tetablleh      him doaloile
for more than tb months to oomt ultbln the purrlev of being a
oltlztn   end securing a resident    huntlag llceaet.     Such Is, vt
bel;tvt,   to be the intent and purpose of the statute         toaeldertd.
             After  a person bee tetablIehed        a domIollt,   It Is not
~toteeery that he lotuelly        continue   to be 8 resident     to keep
him domicile.      It ham been maid thtt t 9treoa for most pur-
pores can htvt but one domIollt,         but oaa hare several pleaser
or rteldtace.      In other vorde, ester a domlollt her once been
ecqulrtd so long em the Iatitatloa         to keep it be ooaeteat,      a
ptrroa mey be 8 rteidtat       of another rtate yet melatela        him or;-
gins1 domIoIlt.      See 15 Ttx. Jur., pager 708 to 711.           Thus,
under the Game Stetutte,       after a pereoa her ooatlauouely         end
immtdlnttly lived ln Texas for over elx months vlth the latea-
tiou   et all timer of meking this State him domfolle,            he bee te-
tebllehtd    hImeel? a s l Oltleta     of Ttxee lad vould be entitled
to ltouro 8 reeldtat      hunting lloeaee.       After   a pereoa her ee-
tebllehtd    much l doeilclle,    It Is not aecteeery       for him to maln-
tela it by ooatinulng      to be a reeldent      of Texas. Et mey movt
lnto eaothtr state tnU become a resident             of that state but so
long em he dote aot abandon him latentloa             to rotala him domlollt
In Ttxee, but to return to Texas when the oooaelon for him ttm-
porery lbeeace ?ros Texas no lo ng e         lxlete,
                                                r       he romeins a oltl-
Lea   of Texas add under Artlole       920 18 entitled      to hunt la thle
State ulth a resident      hunting llctaee.
           Whether a person vho her oaot tetabllehed   him domlcllt
In Ttxe8 for more than mix months ham lost him statue am a olti-
Len of TexAe by moving to tiothor   state cad rteWaIng   them for
    ptrlod of time 18 l question of Sect to be dettreiiaed
l
J
la
    the Sect8 end olroumetaaore   aonaeottd vlth him removal,
                                                             ?rom
goaorebh   0.   Y. Minter,   page 8



vblch this depertmeat hem for meay pera l       ttad?aetl~  r@?ugtd to
pee upon OF dtolJe.     HOVev8r~  (It believe   vbet ham beaa eeld
gboV0 ~111 oaeble   you to detemlar    the question lubmltttd    lo-
oordin(r to tbr faote In the pertlouler      oaeo vhleh paire oocegloa
for Jo*    Wu*J*




                                                        Aeelrtant
mK:db